Citation Nr: 0623441	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
healed corneal scars of the right eye, with cataract.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus, to include separate 10 percent 
initial ratings for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The veteran submitted a VA Form 9 prior to the issuance of 
the December 2003 statement of the case.  On this document, 
the veteran indicated that he wished a Travel Board hearing 
before a Veterans Law Judge.  The Board notes that the 
veteran submitted a timely VA Form 9 in January 2004.  This 
document perfected the veteran's right eye claim now on 
appeal.  On this document the veteran indicated that he did 
not wish to have a hearing with respect to his claim for a 
compensable rating for his right eye disability.  No 
subsequent request for a Board hearing has been received as 
to either issue on appeal.  Accordingly, the Board finds that 
there is no outstanding hearing request and that the 
veteran's appeal is ready for adjudication by the Board.

In May 2004, the RO issued a statement of the case with 
respect to the veteran's claim for separate 10 percent 
ratings for each ear for the service-connected bilateral 
tinnitus.  The Board finds that a May 21, 2004 statement from 
the veteran's representative is a timely substantive appeal 
and that the veteran's tinnitus claim has been perfected.


FINDINGS OF FACT

1.  The veteran is not blind in the nonservice-connected left 
eye.

2.  The veteran's right eye disability causes no greater loss 
of distant visual acuity than 20/30, corrected.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable rating for 
healed corneal scars of the right eye, with cataract, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.20, 4.75, 4.84a, Diagnostic Codes 6009-6079 (2005).

2.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (as in effect prior to, and from, June 13, 2003); 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Notice

A VCAA notice letter dated in October 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his right eye claim.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2004).  

The October 2002 VCAA notice letter did not apprise the 
appellant of the rating criteria to establish a compensable 
disability rating or that an effective date would be assigned 
in the event of an award of a compensable rating for the 
right eye disability on appeal.  Despite the inadequate 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Also, the veteran was provided the applicable rating criteria 
for evaluation of the right eye disability in a statement of 
the case issued to the appellant and his representative.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The October 2002 VCAA notice letter 
was sent to the appellant prior to the December 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  Additionally, the 
veteran has been provided a VA examination for rating 
purposes.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
There is no indication that there exists any additional 
evidence which has a bearing on the appellant's claim which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Right eye disability

History

Service medical records show the veteran was struck in the 
right eye by fragments of glass during his active service.  A 
January 1970 service medical record indicates that the 
veteran's corneal scars were well-healed and required no 
further treatment.  The examiner noted that the veteran's 
vision might be slightly reduced due to a small corneal scar.

On a rating decision in May 1972, the RO granted entitlement 
to service connection for healed corneal scars of the right 
eye, and assigned a noncompensable evaluation.

The veteran submitted a claim for an increased evaluation for 
his right eye disability in June 2002.  He maintains that his 
right pupil is larger than his left pupil.  He also asserts 
that his right eye is blurry, and that he cannot read with 
his right eye.

VA examination in November 2000 revealed corrected right eye 
vision of 20/30.  The examiner noted that the veteran needed 
a better refraction and recommended follow up in two years.

VA conducted a special ophthalmological examination of the 
veteran in November 2002.  The veteran complained of 
decreased visual acuity, especially at near and mostly in his 
right eye.  The examiner noted that the veteran had a history 
of shrapnel metal explosion into the right eye in 1969, with 
removal of shrapnel and without history of deep penetrating 
injury to the right eye.  The veteran reported that since 
that time he has had difficulty reading, especially with the 
right eye.  Examination revealed visual acuity of 20/30 in 
the right eye, with glasses and J2 with a 3+ add on the right 
side.  The veteran's corrected left eye left eye vision was 
20/20, with a J2.  Pupillary examination was normal and 
confrontational visual fields were normal.  Extraocular 
motility was normal and full bilaterally.  Examination of the 
cornea on the right showed multifocal scars, some were more 
superficial, some were more deep.  The veteran had a couple 
of scars right near the visual axis of the right eye.  There 
was a flat iris nevus present at 8 o'clock position, which 
measured about 1 millimeter in vertical and horizontal 
diameters without extension into the angle.  The assessment 
was history of shrapnel metal trauma in the right eye in 
1969, corneal scar secondary to shrapnel, right eye cataract 
most likely secondary to shrapnel trauma, and myopia 
secondary to presbyopia.  The examiner stated that it was 
possible that the veteran's difficulty with his right eye, 
especially up close, could be related to the combination of 
cortical opacity with corneal scars.  The examiner 
recommended that the veteran obtain a better refraction, 
especially for up close, to change prescription in glasses.  
Otherwise she recommended follow-up in two years.

Criteria

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology, with a minimum rating of 10 percent during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment.  38 C.F.R. § 4.75 (2005).

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1) 
(2005).

With visual acuity of 20/40 or better in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

Analysis

The November 2000 and November 2002 VA examinations revealed 
that the service-connected right eye disorder resulted in 
corrected visual acuity in the right eye of 20/30.  This 
level of impairment of central visual acuity is considered 
noncompensably disabling under the schedular criteria.  
Moreover, both the November 2000 and November 2002 VA 
examiners indicated that any blurring the veteran experienced 
was due to improper refraction in the veteran's glasses.  The 
medical evidence reveals that the right eye is completely 
healed without active pathology.  Furthermore, the medical 
evidence indicates that there is no visual field loss in the 
veteran's right eye.  The veteran does not meet the 
requirements for a compensable rating under any of the 
applicable diagnostic criteria.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2005) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's right eye disability 
resulted in frequent hospitalization or markedly interfered 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).

In sum, the preponderance of the evidence shows that the 
service-connected right eye disorder is productive of no more 
than a noncompensable level of impairment of central visual 
acuity.

II.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The December 2002 rating decision appealed was the initial 
rating decision granting service connection for tinnitus and 
assigning a 10 percent evaluation.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connnected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to a compensable rating for healed corneal scars 
of the right eye, with cataract, is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


